DETAILED ACTION
	This non-final office action is in response to Applicant’s request for continued examination filed April 26, 2021 and amendment filed February 11, 2021.  Applicant’s amendment amended claims 31 and 40.  Currently Claims 21-40 are pending, with claims 21-30 being withdrawn as directed to a non-elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
 
Response to Amendment
The 35 U.S.C. 112(a) rejection of claims 31-40 in the previous office action is maintained.
	The 35 U.S.C. 112(b) rejection of claims 31-40 in the previous office action is maintained.
	The 35 U.S.C. 101 rejection of claims 31-40 in the previous office action is maintained.


Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but they are not persuasive.  Specifically Applicant argues that the original disclosure describes crop plans in detail and that Figures 22 and 48 along with Specification Paragraphs 74, 178 and 180 of the published application are sufficient to show possession of the claimed invention (Remarks:  Page 12); the that the amended claims are definite (Remarks:  Paragraph 5, Page 12); and the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to an abstract idea (Remarks:  Paragraph 1, Page 13); the claims integrated the abstract idea into a practical application (e.g. generating a display including a list of products associated with selected agricultural practice and time-based windows for completing related practices and crop plans; Remarks:  Pages 13, 14); and the claims are similar to DDR Holdings and Subject Matter Eligibility Example 23 (Remarks:  Last Paragraph, Page 14; Page 15).

In response to Applicant argument that Applicant’s disclosure provides sufficient written description to demonstrate possession of the invention as claimed.  The examiner respectfully disagrees.
While Figure 22 shows a plurality of time windows for performing a plurality of agricultural/crop practices (e.g. seeding, fungicide, etc.) Figure 22 merely shows a wished for result and/or a desired feature of the claimed invention.  Merely providing a drawing of a single graphical user interface comprising a plurality of time windows and other agricultural/crop data is insufficient to demonstrate possession of the invention as claimed.  Figure 22 merely discloses a desired result without any discussion as to HOW that result is actually implemented or achieved.  The written description requirement is NOT met if the specification merely describes a desired result.  It is critical the specification show possession by the inventor of HOW the claimed functionality is actually achieved.  In other words HOW does one program a computer to “determine based on at least one of the crop, the growth stage cycle of the group, the soil texture of the field in which the crop is to be grown, the 
Figure 48 does not disclose a time window or calendar of any kind and therefore does not demonstrate possession of at least the step of “determine based on at least one of the crop, the growth stage cycle of the group, the soil texture of the field in which the crop is to be grown, the geological location of the field and the practice associated with the crop a calendar based time window for completing the practice relative to any other time window for completing the practice, the time window including a most favorable time window for completing the practice and at least one lesser favorable time window for complete the practice relative to any other window for completing the practice” (as newly claimed.
Specification Paragraph 74 (of the published application) discusses at a very high level that the purpose of the computer system is to assist a grower in planning an implementing a crop plan by displaying timing information.  Specification Paragraph 74, like the remainder of Applicant’s disclosure, fails to disclose HOW to actually preform the claimed step of “determine based on at least one of the crop, the growth stage cycle of the group, the soil texture of the field in which the crop is to be grown, the geological location of the field and the practice associated with the crop a calendar based time window for completing the practice relative to any other time window for completing the practice, the time window including a most favorable time window for completing the practice and at least one lesser favorable time window for complete the practice relative to any other window for completing the practice” (as newly claimed).  The paragraph merely discuses a desired result without ANY discussion as to how the desired result is actually achieved.
Specification Paragraph 178, also describes at a very high level that the computer implemented method receiving a plurality of input data and outputs an alert indicative of completing an agricultural 
Similarly Specification Paragraph 189 simply mentions that one embodiment of the invention is to provide color coded indicators.  This is NOT sufficient to show possession of at least the step of “determine based on at least one of the crop, the growth stage cycle of the group, the soil texture of the field in which the crop is to be grown, the geological location of the field and the practice associated with the crop a calendar based time window for completing the practice relative to any other time window for completing the practice, the time window including a most favorable time window for completing the practice and at least one lesser favorable time window for complete the practice relative to any other window for completing the practice” (as newly claimed).
Accordingly, Applicant’s disclosure is insufficient to demonstrate possession of at least the step of “determine based on at least one of the crop, the growth stage cycle of the group, the soil texture of the field in which the crop is to be grown, the geological location of the field and the practice associated with the crop a calendar based time window for completing the practice relative to any other time window for completing the practice, the time window including a most favorable time window for completing the practice and at least one lesser favorable time window for complete the practice relative to any other window for completing the practice” (as newly claimed).

In response to Applicant’s argument that the claims as newly amended are definite, the examiner respectfully disagrees.
For example Applicant’s amended to independent claims recites “a most favorable window for completing the practice relative to any other window to completing the practice and at least one lesser favorable window for completing the practice relative to any other time window for completing the practice” wherein the amendment simply reinforces the notion that the favorability of windows in relative without any specific or concrete mechanism to determining the meets and bounds of the relative terms.   The terms “favorable”, “most favorable”, and “moderately favorable” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims represent an improved method for assisting a grower/farmer in crop planning and/or are integrated into a practical application, the examiner respectfully disagrees.
The claims are directed to a well-known business practice – crop planning – specifically assisting a farmer/grower (human user) in crop planning.  While the claims may represent an improvement to the business process of crop planning (by a human user) they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see 
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic computing device, graphical user interface, memory and processor.  These generic computer hardware merely performs generic computer functions of receiving, processing and displaying data and represent a purely conventional implementation of applicant’s crop planning in the general field of agriculture and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use 
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.

Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that 
Here the only additional element recited in claims 1, 8 and 15 beyond the abstract idea is a device having a memory, processor and a display, i.e., generic computer components. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Appellant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.

In response to Applicant’s arguments that the claims are similar to the claims in the DDR Holdings V Hotels.com board decision, the examiner respectfully disagrees.
In DDR Holdings, the Federal Circuit, applying the Alice analytical framework, upheld the validity of DDR’s patent on its webpage display technology.  The court found that "the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks."  Further that the invention established an "inventive concept" for resolving an Internet-centric problem.
The instant application is directed to displaying time windows associated with a crop plan via a graphical user interface on a generic computer.  The instant application does not recite a computer network of any kind much alone provide a solution to a problem that is necessarily rooted in computer technology in order to overcome a problem arising in the realm of computer networks.  Farmers have been utilizing displayed data for crop planning well prior to the advent of computers, computer technology or computer networks.  Accordingly the claims are not similar to those found patentable in the DDR Holdings V. Hotels.com decision and are therefore not patent eligible under 35 U.S.C. 101.


Example 23 is directed to improving the performance of a computer’s graphical user interface, specifically the interaction between multiple graphical elements/windows displaying outputs from various computer processes when they are displayed at the same time and due to limited display space the windows overlap one another. 
The instant application does not recite a graphical user interface, it merely recites a crop growing plan display.  More specifically the claims are not directed to improving the performance of a computer or even the performance of the management of a graphical user interface on a computer.  The instant application is directed to generating a alert indicative of a time window for completing an agricultural practice and merely recites a generic computer performing generic computer functions.  The claims are not directed to improving computer performance and do not recite any such benefit.  Further Applicant’s specification does not disclose any teachings related to improving computer performance.  The claims merely use the computer to improve that generation and not improve the performance of a computer.  Accordingly the claims are not patent eligible under 35 U.S.C. 101 as they are directed to an abstract idea.


2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 31 and 40, the claims recite “determine based on at least one of the crop, the growth stage cycle of the group, the soil texture of the field in which the crop is to be grown, the geological location of the field and the practice associated with the crop a calendar based time window for completing the practice relative to any other time window for completing the practice, the time window including a most favorable time window for completing the practice and at least one lesser favorable time window for complete the practice relative to any other window for completing the practice” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least determining a calendar based time window for 
While specification Paragraphs 130 and 131 discuss at a very high level that the most favorable days to apply post emergence (e.g. weed control) is May 15-20, 2014.  The paragraphs fails to disclose a specific method, technique, approach, algorithm or the like for determining any time window for completely any agricultural practice for any kind of crop much alone determining most favorable and lesser favorable calendar time windows for completing a practice based on at least one of crop, the growth stage cycle of the group, the soil texture of the field in which the crop is to be grown, the geological location of the field as claimed.  The mention of a specific date for applying post emergent chemicals is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.  
Similarly Specification Paragraphs 174, 178, 179, 182-184, 188, and 191-193 discuss at a very high level of generality that most/lesser favorable time windows are determined however the paragraphs, like the remainder of Applicant’s disclosure, fails to disclose a specific algorithm for actually determining any kind of time window for any kind of agricultural practice much alone determining a most and lesser favorable time window based on at least one of crop, the growth stage cycle of the group, the soil texture of the field in which the crop is to be grown, the geological location of the field as claimed.
algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “determine based on at least one of the crop, the growth stage cycle of the group, the soil texture of the field in which the crop is to be grown, the geological location of the field and the practice associated with the crop a calendar based time window for completing the practice relative to any other time window for completing the practice, the time window including a most favorable time window for completing the practice and at least one lesser favorable time window for complete the practice relative to any other window for completing the practice” as claimed nor the claimed embodiment as a whole.
There are entirely too many variables involved (e.g. a nearly infinite number and types of crops, a limitless number of practices that can be before, a large number of soil textures, a vast number of geological locations and the like) making the method unrepeatable and unpredictable for one skilled in the art.  

The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “determine based on at least one of the crop, the growth stage cycle of the group, the soil texture of the field in which the crop is to be grown, the geological location of the field and the practice associated with the crop a calendar based time window for completing the practice relative to any other time window for completing the practice, the time window including a most favorable time window for completing the practice and at least one lesser favorable time window for complete the practice relative to any other window for completing the practice”  as claimed.

Regarding Claim 32, similar to claims 31 and 40 claim 32 recites “wherein the at least one lesser favorable time window comprises a moderately favorable time window and a least favorable time window for completing the practice.” Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least determining a calendar based time window for completing a practice or determining a most, moderately or least favorable time window for completing a practice of any kind much alone determining a time window, including a most, 
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein the at least one lesser favorable time window comprises a moderately favorable time window and a least favorable time window for completing the practice” as claimed.

Regarding Claim 35, the claim recites “the step of determining a calendar-based time window comprising determining, using the computer device, based on the crop, the growth stage cycle of the crop, the one of the planned and actual date of seeding of the crop and at least one product applied to at least one of the field and the crop, a calendar based time window for completing the product application, the time window including a most favorable time window for completing the product application and at least one lesser favorable time for completing the product application.”   Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least determining a calendar based time window for completing a practice much alone determining most/lesser favorable time windows for application of a product based on the crop, the growth stage cycle, the one of the planner and actual date of seeding as claimed.  Similar to claims 31, 32 and 40, discussed above Applicant’s specification fails to disclose how to determine any kind of time window for completing a practice much alone specific most/lesser favorable time windows for application of a product to the crop and field based on the crop, growth stage cycle and actual/planned seeding date as 
While Specification Paragraphs 92 and 156 disclose receiving as input seeding data date (Figure 5, Element 518) the paragraph, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for determine any time window for the application of a product to a crop and field as claimed.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of ““the step of determining a calendar-based time window comprising determining, using the computer device, based on the crop, the growth stage cycle of the crop, the one of the planned and actual date of seeding of the crop and at least one product applied to at least one of the field and the crop, a calendar based time window for completing the product application, the time window including a most favorable time window for completing the product application and at least one lesser favorable time for completing the product application”  as claimed.

Regarding Claim 39, the claim recites “determining, using the computing device, based on the crop, the growth stage cycle of the crop, the visually determined growth stage and practice associated with the crop a revised calendar-based time window for completing the practice, the time window including a most favorable time window for completing the practice and at least one lesser favorable time window for completing the practice”   Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least determining a calendar based time window for completing a practice or determining most/lesser favorable time windows for completing a practice much alone determining a revised calendar-based time window for completing a practice based on the 
While Specification Paragraphs 182 and 191 disclose receiving as input visually determine crop growth stage (i.e. the user determines and enters the crop growth stage) the paragraph, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for determine any kind of calendar-based time window for the completing of any practice much alone a revised calendar-based time window as claimed.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “determining, using the computing device, based on the crop, the growth stage cycle of the crop, the visually determined growth stage and practice associated with the crop a revised calendar-based time window for completing the practice, the time window including a most favorable time window for completing the practice and at least one lesser favorable time window for completing the practice”  as claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms "most favorable", “lesser favorable” and “moderately favorable” as recited in claims 31-40 are relative terms which renders the claim indefinite.  The terms “favorable”, “most favorable”, “moderately favorable” and “relative to any other time window” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 31 and 40, the claims are directed to the abstract idea of human task scheduling (e.g. determine a time-window to perform an agricultural/crop practice). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, human task scheduling (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to determine a calendar time window/frame (e.g. day range) to perform an agricultural practice), wherein human task scheduling is a fundamental economic practice.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “generating”, “determining” and “generating” recite functions of the scheduling  are also directed to an abstract idea.   The intended purpose of independent claims 31 and 40 appears to be to enable a farmer to determine a set of dates in which to perform one or more agricultural tasks or activities (e.g. date range to apply a chemical product to an agricultural crop such as post emergent weed control).  Accordingly, the claims recite an abstract idea – fundamental economic practice.  The exceptions are the additional limitations of generic computer elements: processor, memory, and computing device.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical Alice, 573 U.S. 208, 223.  Generic computers performing generic 

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed step of generating… a displaying that includes a list of products, and determining….a calendar-based time window for completing the practice all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a computing device (Claim 31), “processor” (Claim 40), and “memory” (Claim 40) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving input regarding a crop to be grown in a field is directed to insignificant pre-solution activity (i.e. data gathering).  The stop of generating an agricultural crop plan display including an alert indicative of the time window merely recites insignificant post solution activity (i.e. data output).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application The generic memory, processor and computing device are recited at a high level of generality merely performs generic 
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving and outputting steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 32-39, the claims are directed to the abstract idea of demand tracking and merely further limit the abstract idea claimed in independent claims 31 and 40.  
Claim 32 further limits the abstract idea by displaying an indicator of a most and lesser favorable time windows for completing the practice (insignificant post-solution activity).  Claim 33 further limits the abstract idea by color coding the indicators (insignificant post solution activity).  Claim 34 further limits the abstract idea by indicating a moderately favorable time window for completing the practice (a more detailed abstract idea remains an abstract idea).  Claims 35 and 36 further limits the abstract idea by receiving user input related to seeding dates and determining the time window for completing the practice based on the seeding date (a more detailed abstract idea remains an abstract idea).  Claim 37 further limits the abstract idea by identifying a calendar task for completion of the product application and person responsible (a more detailed abstract idea remains an abstract idea).  Claim 38 further limits the abstract idea by receiving user input of the amount of product to be applied and determining compliance of the planned application (a more detailed abstract idea remains an abstract idea).  Claim 39 further limits the abstract idea by determining a revised time window for completing the practice based on a visually determined growth stage of the crop (a more detailed abstract idea remains an abstract idea).  
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 31-40, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and computing device at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known 
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623